DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayama et al. (Pub. No. US 2005/0174009 A1; hereafter Kayama).
 	Regarding claim 1, Kayama discloses a movable lens-shutting module, comprising: a magnetic field generator (see Kayama Fig. 7, item 45); a rotatable driving assembly including a rotatable magnetic element adjacent to the magnetic field generator (see Kayama Fig. 7, item 41) and a rotatable driving element fixed on the rotatable magnetic element (see Kayama Fig. 7, item 40), wherein the rotatable driving element includes 

 	Regarding claim 2, Kayama discloses the movable lens-shutting module according to claim 1, wherein when the rotatable magnetic element is moved by a magnetic repulsion force generated by the magnetic field generator, the rotatable driving element is counterclockwisely rotated at a predetermined angle by moving the rotatable magnetic element, and the first shutter element and the second shutter element are respectively straightly moved in two opposite directions by respectively moving the first driving rod and the second driving rod until the first lens opening of the first shutter element and the second lens opening of the second shutter element are in a strictly overlapping relationship with each other so as to expose the lens (see Kayama Figs. 13-16, which disclose rotating the 


 	Regarding claim 5, Kayama discloses a movable lens-shutting module, comprising: a magnetic field generator (see Kayama Fig. 7, item 45); a rotatable driving assembly including a rotatable magnetic element adjacent to the magnetic field generator (see Kayama Fig. 7, item 41) and a rotatable driving element fixed on the rotatable magnetic element (see Kayama Fig. 7, item 40), wherein the rotatable driving element includes at least one driving rod (see Kayama Fig. 7, item 42); and a movable shutter assembly including at least one shutter element, wherein the at least one shutter element includes a lens opening corresponding to a lens and a receiving groove for receiving the at least one driving rod (see Kayama Fig. 4, items 27, 27a, and 31b); wherein when the rotatable magnetic element and the rotatable driving element are concurrently 

 	Regarding claim 6, Kayama discloses the movable lens-shutting module according to claim 5, wherein when the rotatable magnetic element is moved by a magnetic repulsion force generated by the magnetic field generator, the rotatable driving element is counterclockwisely rotated at a predetermined angle by moving the rotatable magnetic element, and the at least one shutter element is straightly moved in the linear direction by moving the at least one driving rod until the lens is exposed by the lens opening of the at least one shutter element; wherein when the rotatable magnetic element is moved by a magnetic attraction force generated by the magnetic field generator, the rotatable driving element is clockwisely rotated at the predetermined angle by moving the rotatable magnetic element, and the at least one shutter element is straightly moved in the linear direction by moving the at least one driving rod until the lens is blocked by the at least one shutter element (see Kayama Figs. 13-16. See also rejection of claim 2, above, which discussed the interpretation of rotating “clockwise” versus “counterclockwise”).

 	Regarding claim 7, Kayama discloses a portable electronic device comprising an image-capturing assembly that includes an image-capturing module and a movable lens-shutting module (see Kayama Fig. 1, items 4 and 5), the image-capturing module including a lens mated with the movable lens- shutting module (see Kayama Fig. 2, items 12-14), and the movable lens-shutting module comprising: a magnetic field generator (see Kayama Fig. 7, item 45); a rotatable driving assembly including a rotatable magnetic element adjacent to the magnetic field generator (see Kayama Fig. 7, item 41) and a rotatable driving element fixed on the rotatable magnetic element (see Kayama Fig. 7, item 40), wherein the rotatable driving element includes 

 	Regarding claim 8, Kayama discloses the portable electronic device according to claim 7, wherein when the rotatable magnetic element is moved by a magnetic repulsion force generated by the magnetic field generator, the rotatable driving element is counterclockwisely rotated at a predetermined angle by moving the rotatable magnetic element, and the first shutter element and the second shutter element are respectively straightly moved in two opposite directions by respectively moving the first driving rod and the second driving rod until the first lens opening of the first shutter element and the second lens opening of the second shutter element are in a strictly overlapping relationship with each other so as to expose the lens; wherein when the rotatable magnetic element is moved by a magnetic attraction force generated by the magnetic field generator, the rotatable driving .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayama in view of Wang et al. (Pub. No. US 2020/0249415 A1; hereafter Wang).
Regarding claims 3 and 9, Kayama discloses the movable lens-shutting module according to claims 1 and 7, respectively, further comprising: a casing structure including a base body (see Kayama Fig. 4, items 32- 34), a bottom cover detachably disposed on a bottom side of the base body (see Kayama Fig. 4, item 33), and a top cover detachably 109P000735US20disposed on a top side of the base body (see Kayama Fig. 4, item 32), wherein the base body includes a base opening corresponding to the lens (see Kayama Fig. 4, item 33a), and the top cover includes a cover opening corresponding to the base opening (see Kayama Fig. 4, item 32c); wherein the base body includes a plurality of guiding pins disposed on the top side of the base body (see Kayama Fig. 4, item 32b), the first shutter element has a plurality of first linear guiding grooves (see Kayama Fig. 4, items 30a and 31a), the second shutter element has a plurality of second linear guiding grooves (see Kayama Fig. 4, items 28a and 29a), and each of the guiding pins concurrently passes through both the first linear guiding groove and the second linear guiding groove or passes through one of the first linear guiding groove and the second linear guiding groove (see Kayama Fig. 4, which shows the pins going through the grooves when assembled); wherein the base body includes a first curved guiding groove 109P000735US21corresponding to the first receiving groove and a second curved guiding groove corresponding to the second receiving groove (see Kayama Fig. 4, items 34a), the first curved guiding groove and the second curved guiding groove are symmetrical with respect to each other (see Kayama Fig. 4, they are symmetric with respect to the rotation axis of the motor), and the first driving rod and the second driving rod are respectively movably disposed inside the first curved guiding groove and the second curved guiding groove (see Kayama Fig. 4, items 34a and 42b).
	Kayama does not disclose an elastic stopper disposed inside the base body so as to limit a rotating angle of the rotatable driving element; and an electrode assembly disposed on the base body and partially covered by the top cover, wherein the electrode assembly includes a first conductive pin electrically connected to the magnetic field generator and a second conductive pin electrically connected to the magnetic field generator; wherein an image-capturing module with the lens is 
	Wang discloses an elastic stopper disposed inside the base body so as to limit a rotating angle of the rotatable driving element (see Wang Fig. 46, item 4-11D); and an electrode assembly disposed on the base body and partially covered by the top cover, wherein the electrode assembly includes a first conductive pin electrically connected to the magnetic field generator and a second conductive pin electrically connected to the magnetic field generator (see Kayama Fig. 26, item 3-80); wherein an image-capturing module with the lens is disposed on a circuit substrate (see Kayama Fig. 26, item 3-100), and the base body includes two fixed portions disposed on the circuit substrate, and a connecting portion connected between the two fixed portions and extending across the image-capturing module (see Kayama Fig. 27, components about opening 3-72. See also Wang paragraph [0206] which discloses that “the optical element driving mechanism 3-1 and the optical module 3-100 may be disposed on a substrate (not shown), and the elements may be affixed by glue”); wherein the magnetic field generator and the rotatable driving assembly are disposed inside the base body and completely covered by the bottom cover (see Wang Fig. 24, items 3-40 and 3-50), and the movable shutter assembly is disposed on the top side of the base body and partially covered by the top cover (see Kayama Fig. 24, item 3-30).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a housing like that in Wang in order to provide protection for the driving unit in addition to the shutter unit, and to provide a compact structure. It would further have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a stopper like that in the fourth embodiment of Wang in order to limit the range of motion of the shutter to the desired range.

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        11/5/2021